El Juez Asociado Se. Wole,
emitió la opinión del tribunal.
*235En este caso el apelante trató de conseguir se dictara una orden de injunction contra un embargo de bienes inmuebles así como de bienes muebles. Después de varias vueltas y revueltas de los litigantes la corte en definitiva permitió que permaneciese el injunction contra la propiedad inmueble pero no contra los bienes personales embargados. El apelante se queja de la falta de no haberse incluido los bienes muebles dentro del alcance del injunction. Convenimos con el ape-lante que para recuperar bienes personales, .objeto del embargo, no es preciso recurrir al procedimiento especialmente determinado por la Ley de 12 de marzo de 1908. Véase la sección 5260 y siguientes de la Compilación.
Existe el derecho de elección, pero cuando se pide un injimction para conseguir esos fines, cambia entonces la si-tuación. La corte muy bien pudiera haber expedido el injunction, pero tenía discreción para denegarlo especialmente cuando aparece que el deudor o interventor tiene otro re-medio en ley. La propia ley de 12 de marzo de 1908, le daba al apelante tal remedio, y aún cuando la corte inferior quizás tenía facultades para expedir un injunction en un pleito or-dinario, tenía sin embargo discreción para denegarlo e in-sistir que el apelante siguiese el remedio especial concedido por el estatuto. En casos de embargo de bienes inmuebles, nuestras leyes especialmente señalan el remedio de injunction, pero no así en casos de embargo o ejecución de bienes perso-nales.
Es de confirmarse la resolución recurrida.

Confirmada la resolución apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados 'del Toro, Aldrey y Hutchison.